DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2022 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 1, where it says “U.S. Application Serial No. 17/202,390, filed on March…” should be --U.S. Application Serial No. 17/202,390, now U.S. Patent No. 11,422,705, filed on March…--.  
Appropriate correction is required.


Claim Objections
Claims 9-10 are objected to because of the following informalities:  
In claim 9, line 2, where it says “the first write credit to the host” should be --the first write credit signal to the host--.  
In claim 10, line 2, where it says “a second write credit to the host” should be --a second write credit signal to the host--.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,963,164. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the present application corresponds to claims 1 and 3-4 of the ‘164 patent, where “A method…” corresponds to claim 1, line 1 of the ‘164 patent; “transmitting to a host, utilizing a set of pins of a non-volatile dual inline memory module (NVDIMM)…” corresponds to claim 1, lines 8-11 of the ‘164 patent and claim 3, lines 1-3 of the ‘164 patent;  “transmitting with the WID, via the set of pins, a write credit signal…” corresponds to claim 1, lines 8-9 of the ‘164 patent; and “wherein the write credit signal comprises an indication of available space…” corresponds to claim 4, lines 1-4 of the ‘164 patent.

Claim 2 of the present application corresponds to claim 1 of the ‘164 patent, where “transmitting, to the host via the data bus of the NVDIMM in a same data packet…” corresponds to claim 1, lines 12-14 of the ‘164 patent.

Claim 7 of the present application corresponds to claim 2 of the ‘164 patent, where “further comprising incrementing a write credit counter…” corresponds to claim 7, lines 1-3 of the ‘164 patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,422,705. 
Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of the present application corresponds to claims 1 and 6 of the ‘705 patent, where “A method…” corresponds to claim 1, line 1 of the ‘705 patent; “transmitting to a host, utilizing a set of pins of a non-volatile dual inline memory module (NVDIMM)…” corresponds to claim 1, lines 2-8 of the ‘705 patent;  “transmitting with the WID, via the set of pins, a write credit signal…” corresponds to claim 1, lines 9-10 of the ‘705 patent; and “wherein the write credit signal comprises an indication of available space…” corresponds to claim 6, lines 3-4 of the ‘705 patent.

Claim 2 of the present application corresponds to claim 2 of the ‘705 patent, where “transmitting, to the host via the data bus of the NVDIMM in a same data packet…” corresponds to claim 2, lines 1-4 of the ‘705 patent.

Claim 3 of the present application corresponds to claim 3 of the ‘705 patent, where “wherein the data that is responsive to at least one of the read commands includes a read ready command…” corresponds to claim 3, lines 1-5 of the ‘705 patent.

Claim 4 of the present application corresponds to claim 4 of the ‘705 patent, where “wherein the read ready command may be transmitted to the host prior to locating data…” corresponds to claim 4, lines 1-4 of the ‘705 patent.

Claim 5 of the present application corresponds to claim 5 of the ‘705 patent, where “further comprising transmitting the data packet responsive to receiving a read send indicator…” corresponds to claim 5, lines 1-5 of the ‘705 patent.

Claim 6 of the present application corresponds to claim 1 and 6 of the ‘705 patent, where “further comprising receiving the write command at a write buffer of the NVDIMM…” corresponds to claim 6, lines 1-2 of the ‘705 patent; and “wherein the write credit signal is based at least in part on a non-deterministically…” corresponds to claim 1, lines 10-12 of the ‘705 patent.

Claim 7 of the present application corresponds to claim 7 of the ‘705 patent, where “further comprising incrementing a write credit counter…” corresponds to claim 2, lines 1-3 of the ‘705 patent.

Claim 8 of the present application corresponds to claims 8 and 13 of the ‘705 patent, where “An apparatus…” corresponds to claim 8, line 1 of the ‘705 patent; “a data bus configured to communicate data associated with a read or write…” corresponds to claim 8, lines 2-4 of the ‘705 patent;  “a set of pins that is separate from command/address bus coupled to the volatile…” corresponds to claim 8, lines 5-7 of the ‘705 patent; “transmit a first write credit signal that is based at least in part on data associated…” corresponds to claim 8, lines 8-12 of the ‘705 patent and “wherein the first write credit signal is generated responsive to a space in the write buffer…” corresponds to claim 13, lines 1-3 of the ‘705 patent.

Claim 9 of the present application corresponds to claim 9 of the ‘705 patent, where “wherein a first pin of the set of pins is dedicated to transmission of the first write credit…” corresponds to claim 9, lines 1-3 of the ‘705 patent.

Claim 10 of the present application corresponds to claim 10 of the ‘705 patent, where “wherein a second pin of the set of pins is dedicated to transmission of a second write credit…” corresponds to claim 10, lines 1-3 of the ‘705 patent.

Claim 11 of the present application corresponds to claim 11 of the ‘705 patent, where “wherein a third pin of the set of pins is dedicated to transmission of a read ready…” corresponds to claim 11, lines 1-3 of the ‘705 patent.

Claim 12 of the present application corresponds to claim 12 of the ‘705 patent, where “wherein a fourth pin of the set of pins is dedicated to transmission of a read send…” corresponds to claim 12, lines 1-3 of the ‘705 patent.

Claim 13 of the present application corresponds to claim 8 of the ‘705 patent, where “the set of pins is configured to transmit of a second write credit signal…” corresponds to claim 8, lines 13-17 of the ‘705 patent.

Claim 14 of the present application corresponds to claim 14 of the ‘705 patent, where “wherein the set of pins is configured to send the first write credit signal to the host…” corresponds to claim 14, lines 1-5 of the ‘705 patent.

Claim 15 of the present application corresponds to claim 15 of the ‘705 patent, where “wherein the set of pins is configured to transmit the second write credit signal to the host…” corresponds to claim 15, lines 1-3 of the ‘705 patent.

Claim 16 of the present application corresponds to claims 16 and 20 of the ‘705 patent, where “An apparatus…” corresponds to claim 16, line 1 of the ‘705 patent; “a data bus configured to communicate data associated with a read command or write…” corresponds to claim 16, lines 2-5 of the ‘705 patent;  “a set of pins that is separate from command/address bus coupled to the NVDIMM…” corresponds to claim 16, lines 6-11 of the ‘705 patent; and “wherein the set of pins is configured to transmit write credit feedback…” corresponds to claim 20, lines 2-5 of the ‘705 patent.

Claim 17 of the present application corresponds to claim 17 of the ‘705 patent, where “wherein the write credit signal comprises an indication to the host…” corresponds to claim 17, lines 1-3 of the ‘705 patent.

Claim 18 of the present application corresponds to claim 18 of the ‘705 patent, where “wherein the NVDIMM includes a write credit signal counter…” corresponds to claim 18, lines 1-3 of the ‘705 patent.

Claim 19 of the present application corresponds to claim 19 of the ‘705 patent, where “wherein the set of pins is configured to transmit, to the host, via the data bus…” corresponds to claim 19, lines 1-4 of the ‘705 patent.

Claim 20 of the present application corresponds to claim 20 of the ‘705 patent, where “a write buffer configured as an element of the NVDIMM…” corresponds to claim 20, lines 1-2 of the ‘705 patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2016/0357481) in view of Anderson (US 5,561,823).
With respect to claim 1, Nam et al. teaches transmitting to a host, utilizing a set of pins of a non-volatile dual inline memory module (NVDIMM) (see Fig. 1 and 33, and paragraph 403; non-volatile memory system may have the form of a DIMM) separate from a command/address bus across which read commands and write commands are received (see paragraph 140; host may perform a read operation or a write operation with respect to the nonvolatile memory module… the host may access a RAM of the physical layer to record a command and an address which are used to access the a nonvolatile memory), a write credit identification (WID) signal identifying a write command of the write commands received from the host via the command/address bus (see paragraphs 30, 147, 168 and 189-198; wherein status information STI, which indicates whether an execution of the storage command is completed (i.e., data received in write command is written to memory), stored in the status area A234d may be transmitted to the host A100 (i.e., a write signal is transmitted to host based at least in part on writing the data received from the host)). 
Nam et al. does not teach transmitting with the WID, via the set of pins, a write credit signal to the host, wherein the write credit signal comprises an indication of available space in the write buffer.
However, Anderson teaches transmitting with the WID, via the set of pins, a write credit signal to the host, wherein the write credit signal comprises an indication of available space in the write buffer (see column 5, lines 2-13 and column 6; lines 8-16; held counter and release counter are used to determine if there is available space in buffer).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Nam et al. to include the above mentioned improve the performance of the system (see Anderson, column 2, lines 38-48).

With respect to claim 7, Nam et al. does not teach incrementing a write credit counter at the host based at least in part on receiving the write credit signal.
However, Anderson teaches providing an indication to increment a write credit counter (see column 3, lines10-15 and column 5, lines 2-13; when host transfers data to write buffer an UP input is entered in held counter, which increments the held counter by 1).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Nam et al. to include the above mentioned improve the performance of the system (see Anderson, column 2, lines 38-48).

With respect to claim 8, Nam et al. teaches a data bus configured to communicate data associated with a read or write command between a host and a volatile memory or a non-volatile memory, or both (see paragraphs 147 and 166-167; PHY may include the RAM which exchanges data with the host using data DQ and a data strobe signal DQS… write area A234b may store received write data DATA_W); and 
Nam et al. does not explicitly teach a set of pins that is separate from a command/address bus coupled to the volatile memory or the non-volatile memory, or, and is configured to: transmit a first write credit signal that is based at least in part on data associated with a write command, received from the host via the command/address buffer, being released from a write buffer of the NVDIMM, wherein the first write credit signal is generated responsive to a space in the write buffer for the data associated with the write command being free.
However, Nam et al. teaches wherein status information STI, which indicates whether an execution of the storage command is completed (i.e., data received in write command is written to memory), stored in the status area A234d may be transmitted to the host A100 (i.e., a write signal is transmitted to host based at least in part on writing the data received from the host)) (see paragraphs 30, 147, 168 and 189-198).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus to include the above mentioned to improve performance of the memory system by checking if a write operation is completed and if the area in RAM where the data was stored can be reused, which makes it possible to efficiently utilize the RAM (see Nam, paragraphs 189-198).
Nam et al. does not teach wherein the first write credit signal is generated responsive to a space in the write buffer for the data associated with the write command being free.
However, Anderson wherein the first write credit signal is generated responsive to a space in the write buffer for the data associated with the write command being free (see column 5, lines 2-13 and column 6; lines 8-16; held counter and release counter are used to determine if there is available space in buffer).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Nam et al. to include the above mentioned improve the performance of the system (see Anderson, column 2, lines 38-48).

With respect to claim 9, Nam et al. teaches wherein a first pin of the set of pins is dedicated to transmission of the first write credit to the host (see paragraphs 30, 147, 168 and 189-198; wherein status information STI, which indicates whether an execution of the storage command is completed (i.e., data received in write command is written to memory), stored in the status area A234d may be transmitted to the host A100 (i.e., a write signal is transmitted to host based at least in part on writing the data received from the host)).

Allowable Subject Matter
Claims 2-6 and 10-15 would be allowable if Double Patenting rejection is overcome, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 would be allowable if Double Patenting rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  No prior art or combination of prior art teaches or suggest a data bus configured to communicate data associated with a read command or write command between a non-volatile dual inline memory module (NVDIMM); and a set of pins that is separate from a command/address bus coupled to the NVDIMM and is configured to transmit to the host a write credit signal indicating a completion of a non-deterministically timed operation on data associated with a write command received from the host across the data bus, wherein the set of pins is configured to transmit write credit feedback that comprises an indication of available space in the write buffer as recited in claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gerhart (US2002/0138692) teaches a computer readable medium and executed by a processor, for dynamically adjusting engine startup parameters for a hard disk drive system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139